                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 CARMEN ELECTRA, et al.,                        )         CASE NO. 5:18-cv-2706
                                                )
                         PLAINTIFFS,            )         JUDGE SARA LIOI
                                                )
 vs.                                            )         MEMORANDUM OPINION
                                                )         AND ORDER
 DREAMERS CABARET, LLC, et al.,                 )
                                                )
                         DEFENDANTS.            )


       Before the Court is the motion of defendants Dreamers Cabaret, LLC and 1110 Brittain

Road, LLC for dismissal under Fed. R. Civ. P. 12(b)(6) of counts two and three in the amended

complaint. (Doc. No. 14 [“Mot.”].) Plaintiffs filed a memorandum in opposition (Doc. No. 15

[“Opp’n”]), and defendants filed a reply (Doc. No. 16 [“Reply”]). For the reasons set forth herein,

the motion is granted.

I.     BACKGROUND

       On November 20, 2018, plaintiff Carmen Electra, along with eleven (11) other plaintiffs

(all of whom are allegedly professional models), filed a complaint against defendants Dreamers

Cabaret, LLC and 1110 Brittain Road, LLC (“defendants”) alleging that defendants have

misappropriated plaintiffs’ images, likenesses, and/or identities. On December 18, 2018, the first

amended complaint was filed, adding two additional plaintiffs, for a total of fourteen (14). (Doc.

No. 4, First Amended Complaint [“FAC”].) The FAC sets forth causes of action for (1) invasion

of privacy by appropriation; (2) negligence; (3) unjust enrichment; (4) violation of the Ohio

Deceptive Trade Practices Act, Ohio Rev. Code § 4165.02(A)(2) and (3); and (5) violation of the

Lanham Act, 15 U.S.C. § 1125(A).
        Plaintiffs allege that defendants (whom they do not distinguish in any way in the FAC)

own, operate, and control a gentlemen’s club in Akron, Ohio that operates under the names

“Dreamers of Akron” and “Dreamers Cabaret.” (FAC ¶ 2.) The gravamen of all the claims is that

defendants posted or shared images of each plaintiff on Facebook and other social media sites,

without permission from and/or payment to plaintiffs, for the purpose of promoting the

gentlemen’s club.

        Defendants seek dismissal as a matter of law of both the negligence claim and the unjust

enrichment claim.

II.     DISCUSSION

A.      Standard on a Motion to Dismiss

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although this pleading standard does not require

great detail, the factual allegations in the complaint “must be enough to raise a right to relief above

the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed.

2d 929 (2007) (citing authorities). In other words, “Rule 8(a)(2) still requires a ‘showing,’ rather

than a blanket assertion, of entitlement to relief.” Id. at 555, n.3 (criticizing the Twombly dissent’s

assertion that the pleading standard of Rule 8 “does not require, or even invite, the pleading of

facts”) (internal citation omitted).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570). Rule 8

does not “unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Id. at 678-79. “While legal conclusions can provide the framework of a complaint, they must be
                                                    2
supported by factual allegations. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679. “The court need not, however, accept unwarranted factual inferences.” Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

B.      Negligence

        To state a claim for negligence under Ohio law, a plaintiff must show: “(1) the existence

of a legal duty, (2) the defendant’s breach of that duty, and (3) injury [resulting proximately from]

defendant’s breach.” Wallace v. Ohio Dep’t of Commerce, 773 N.E.2d 1018, 1025–26 (Ohio

2002). “The duty element of negligence . . . is a question of law for the court to determine.” Id. at

1026.

        Defendants argue that they are entitled to dismissal of the negligence claim as a matter of

law because plaintiffs are suing for purely economic losses, without alleging any tangible harm to

person or property. They also claim that “‘[i]n the absence of privity of contract between two

disputing parties the general rule is there is no duty to exercise reasonable care to avoid intangible

economic loss or losses to others that do not arise from tangible physical harm to persons and

tangible things.’” (Mot. at 192 (quoting Floor Craft Floor Covering, Inc. v. Parma Cmty. Gen.

Hosp. Ass’n, 560 N.E.2d 206, 208 (Ohio 1990).)

        In opposition, plaintiffs claim that defendants owed them a duty because “a reasonably

prudent person [in defendants’ position] would have anticipated that an injury was likely to result

from the unauthorized appropriation of [p]laintiffs’ likenesses and images to promote a

gentlemen’s club.” (Opp’n at 202 (quoting Wallace, 773 N.E.2d at 1026 (“the existence of a duty

depends on the foreseeability of harm”)).) Plaintiffs further note Ohio law’s recognition that
                                                  3
“public and professional embarrassment, harm to professional reputation, and emotional pain and

distress are not pure economic losses, but rather are ‘no doubt’ personal injuries.” (Id. at 203 (citing

Lawyers Coop. Publ’g Co. v. Muething, 603 N.E.2d 969, 974 (Ohio 1992).1) Further, plaintiffs

argue, a “decrease in the value of one’s brand and professional reputation constitutes an allegation

of property damage.” (Id. (citing Ferro Corp. v. Blaw Knox Food & Chem. Equip. Co., 700 N.E.2d

94, 100 (Ohio Ct. App. 1997).)

         In reply, defendants reject plaintiffs’ reliance on Wallace to find a general duty to avoid

foreseeable harm to plaintiffs’ reputation, goodwill, and emotional well-being, noting that Wallace

“was addressing the foreseeability of physical injuries to people who were killed or physically

injured in a fire.” (Reply at 210 (emphasis in original).) Defendants maintain that, absent “tangible

physical harm to persons and tangible things[,]” (id. at 211 (emphasis in original) (quoting Floor

Craft Floor Covering, 560 N.E.2d at 208)), the economic loss rule applies to bar plaintiffs’

negligence claim.

         Although, as the Ohio Supreme Court has noted that “the concept of duty in negligence

law is at times an elusive one[,]” Wallace, 773 N.E.2d at 1026, the Court concludes that defendants

have the correct view, entitling them to dismissal of the negligence claim.

         Because plaintiffs fail to establish both that defendants have a general legal duty to them

and that they have suffered any tangible physical injury, defendants are entitled to dismissal of the

negligence claim in the second cause of action.




1
  Lawyers Coop., when read in context, offers little guidance for the instant case. There, the court was considering a
statute of limitations argument and was deciding whether the claimed humiliation and loss of reputation resulting from
a lawyer’s use of and reliance on published legal forms fell within the Ohio statute dealing with product liability,
bodily injury, or injury to personal property (and, thus, was subject to a shorter statute of limitations). Lawyers Coop.
is distinguishable from this case.
                                                           4
C.        Unjust Enrichment

          To state a claim for unjust enrichment, plaintiffs must allege and show: (1) that they

conferred a benefit on defendants; (2) knowledge by the defendants of the benefit; and (3) retention

of the benefit by the defendants under circumstances where it would be unjust to do so without

payment. Hambleton v. R.G. Barry Corp., 465 N.E.2d 1298, 1302 (Ohio 1984). “[T]he purpose of

such claims ‘is not to compensate the plaintiff for any loss or damage suffered by him but to

compensate him for the benefit he has conferred on the defendant.’” Johnson v. Microsoft Corp.,

834 N.E.2d 791, 799 (Ohio 2005) (quoting Hughes v. Oberholtzer, 123 N.E.2d 393, 397 (Ohio

1954)).

          Defendants argue in their motion that plaintiffs have not alleged that they “conferred” a

benefit on defendants; rather, they allege that defendants used their images without their prior

knowledge or permission. (Mot. at 194 (citing FAC ¶¶ 43, 87, 91, 101).)

          In response, plaintiffs cite to several cases that they claim “recognize unjust enrichment

claims where one party misappropriates the benefit from another and no ‘voluntary’ conferral has

occurred.” (Opp’n at 206 (citing cases).)

          In reply, defendants point out that all three cases relied upon by plaintiffs are addressing

unjust enrichment damages available under Ohio’s Uniform Trade Secret Act (“OUTSA”), not the

elements of a separate claim of unjust enrichment. (Reply at 217–18.) Here, plaintiffs have not

alleged a claim under OUTSA.

          Defendants have the correct view with respect to the unjust enrichment claim. It is not

enough that defendants generally enjoyed some benefit, allegedly at plaintiffs’ expense. Rather,

defendants’ benefit (and, by extension, plaintiffs’ loss) must result from plaintiffs having conferred

that benefit. MP TotalCare Servs., Inc. v. Mattimoe, 648 F. Supp. 2d 956, 967 (N.D. Ohio 2009)
                                                   5
(dismissing unjust enrichment claim at summary judgment because plaintiff did not “confer a

benefit” where defendant allegedly took and used plaintiff’s trade secrets). As the Sixth Circuit

has explained: “Unjust enrichment is an equitable remedy which is cognizable when one confers

a benefit on another, in reliance on the existence of a promise to pay, without receiving just

compensation for those services.” Allen v. Ford Motor Co., 188 F.3d 506 (Table), 1999 WL

644345, at *3 (6th Cir. Aug. 18, 1999) (citing Weiper v. W.A. Hill & Assoc., 661 N.E.2d 796, 804

(Ohio Ct. App. 1995) (explaining that “[u]njust enrichment is an equitable doctrine in which the

law implies a promise to pay the reasonable value of services rendered where one confers a benefit

upon another without receiving just compensation for those services.”)).

       Plaintiffs have not alleged that they conferred a benefit on defendants. They have not

alleged that they allowed defendants the use of their names, images, and/or identities, with an

expectation of remuneration or compensation. The whole point of plaintiffs’ complaint is that they

conferred nothing, but that defendants took their images without permission and without their

knowledge, and used them in a way that damaged plaintiffs’ professional reputations, thus causing

them harm. See MP TotalCare Services, Inc., 648 F. Supp. 2d at 967 (observing that “[t]he word

‘confer’ means ‘to bestow from or as if from a position of superiority’ or ‘to give.’ . . . Here, MP’s

claim fails because it did not confer or voluntarily bestow on defendants. Instead, defendants took

clients, employees and arguably trade secrets from plaintiff.”) (citations omitted).




                                                  6
III.   CONCLUSION

       For the reasons set forth herein, defendants’ motion to dismiss is granted and the second

and third causes of action are dismissed.

       IT IS SO ORDERED.

 Dated: July 18, 2019
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                               7
